This is an appeal from the decree of the orphans' court dismissing a petition for review of an adjudication entered June 2, 1898. Over thirty-nine years having elapsed since the adjudication was entered, it is now too late to reconsider the questions there determined, in the absence of any showing of actual fraud: Elkins's Est., 325 Pa. 373, 190 A. 650; Knox'sEst. (No. 1), 328 Pa. 177, 195 A. 28. The situation is not altered by the *Page 297 
petitioner's disposition to call an alleged error on the part of the auditing judge a constructive fraud.
Appeal dismissed at appellant's cost.